Filed 1/22/16 P. v. Love CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H042233
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. B1470615)

         v.

MICHAEL LAMAR LOVE,

         Defendant and Appellant.



                                              I. INTRODUCTION
         Defendant Michael Lamar Love pleaded no contest to assault by means of force
                                                                                               1
likely to produce great bodily injury (Pen. Code, § 245, subd. (a)(4)) and admitted the
allegation that he had one prior conviction for a serious or violent felony that also
qualified as a strike within the meaning of the Three Strikes law (§§ 667, subds. (b)-(i),
1170.12) After striking the prior conviction in the interest of justice (§ 1385), the trial
court imposed a term of two years in the state prison.
         Defendant filed a timely notice of appeal, and we appointed counsel to represent
him in this court. Appointed counsel has filed an opening brief that states the case and
facts but raises no issue. We notified defendant of his right to submit written argument



         1
             All further statutory references are to the Penal Code unless otherwise indicated.
on his own behalf within 30 days. The 30-day period has elapsed and we have received
no response from defendant.
       Pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende) and People v. Kelly
(2006) 40 Cal. 4th 106 (Kelly), we have reviewed the entire record. Following the
California Supreme Court’s direction in Kelly, supra, at page 110, we provide “a brief
description of the facts and procedural history of the case, the crimes of which the
defendant was convicted, and the punishment imposed.”
                            II. FACTUAL BACKGROUND
       Since no preliminary hearing was conducted in this case, our description of the
facts of the instant offense is taken from the probation report.
       On the morning of January 14, 2014, the victim, Kenneth Larry Cordova, arrived
for work at the Armory homeless shelter in Sunnyvale. Defendant was present at the
shelter and an altercation then occurred between defendant and Cordova. During the
altercation, defendant approached Cordova from behind and struck him in the face twice
with a closed fist. Cordova fell down and defendant kicked or punched him while he was
on the floor. Defendant then fled the scene.
       Cordova was injured in the altercation with defendant. An emergency room
physician advised police officers that Cordova had sustained a sinus fracture and a
fracture above his right eye. Cordova also received multiple sutures to his upper lip.
                         III. PROCEDURAL BACKGROUND
       The complaint filed in January 2014 charged defendant with assault by means of
force likely to produce great bodily injury (§ 245, subd. (a)(4); count 1) and alleged that
defendant had one prior conviction for a serious or violent felony that also qualified as a
strike within the meaning of the Three Strikes law (§§ 667, subds. (b)-(i), 1170.12) and
one prior conviction for a serious felony (§ 667, subd. (a)).
       On September 16, 2014, defendant entered into a plea agreement in which he
pleaded no contest to count 1 and admitted that he had a prior strike conviction, in

                                               2
exchange for a maximum sentence of four years. The prosecutor dismissed the allegation
that defendant had a prior serious felony conviction.
       At the sentencing hearing held on January 29, 2015, the trial court heard argument
on defendant’s motion pursuant to People v. Superior Court (Romero) (1996) 13 Cal. 4th
497, and dismissed the prior strike conviction in the interest of justice. The trial court
then sentenced defendant to the lower term of two years on count 1.
       Additionally, the trial court ordered defendant to pay a $600 restitution fine
(§ 1202.4) and suspended the imposition of a $600 parole revocation restitution fine
(§ 1202.45). The court also ordered payment of a court security fee of $40 (§ 1465.8),
a criminal conviction assessment fee of $30 (Gov. Code, § 70373), and a criminal justice
administration fee of $129.75 payable to the City of Sunnyvale (Gov. Code, § 29550.1).
                                IV. WENDE ANALYSIS
       Having carefully reviewed the entire record, we conclude that there are no
arguable issues on appeal. (Wende, supra, 25 Cal.3d at pp. 441-443.)
                                    V. DISPOSITION
       The judgment is affirmed.




                                              3
                                    ____________________________________
                                    BAMATTRE-MANOUKIAN, J.




WE CONCUR:




_________________________________
     ELIA, ACTING P.J.




_________________________________
     MIHARA, J.